HOUCK, J.
1. Contract guaranteeing “the amount of the purchase price of any goods sold and delivered * * * to the Alvo Company of Ashland, Ohio, up to the sum of $8,000,” held to limit amount of guarantors’ liability to the sum named.
2. The terms “construction” and “interpretation” denote or at least imply an uncertainty of meaning, and, when the meaning is clear and unambiguous, theie is no need of any attempt at or room for construction.
3. In construction of contract, words used are to be interpreted in accordance with their common, ordinary, and usual meaning.
4. In Ohio, a guarantor can be held liable only by and under the strict terms of his obligation.
(Shields- and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.